Citation Nr: 1315612	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-19 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability other than cataracts, to include retinopathy.

2.  Entitlement to a separate compensable rating for cataracts.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

REMAND

The Veteran served on active duty from June 1965 to June 1973.  

These matters initially came before the Board of Veterans' Appeals (Board) from December 2007 and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the December 2007 decision, the RO denied entitlement to service connection for retinopathy and denied entitlement to a TDIU.  In the December 2011 decision, a Decision Review Officer granted service connection for cataracts and assigned an initial noncompensable disability rating, effective December 24, 2007.  Thus, the cataracts were rated as part of the previously assigned disability rating for diabetes mellitus.

In January 2013, when the Board remanded these matters for further development, it instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a single VA examination to assess the combined impact of his service-connected disabilities on his ability to secure and follow gainful employment.  The examiner was instructed to opine as to whether the Veteran's service-connected diabetic nephropathy with hypertension, posttraumatic stress disorder (PTSD), Type II diabetes mellitus, cataracts, hemorrhoids, and erectile dysfunction would, in combination, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran was afforded various VA examinations in February 2013 to assess the severity of his service-connected disabilities.  The psychologist who conducted a VA psychiatric examination opined that the Veteran's psychiatric disability, by itself, did not render him unable to secure and maintain substantially gainful employment.  He reasoned that the Veteran had reported that he retired in 2006 or 2007 due to physical health problems, including poor eyesight and arthritis.  At the time of the February 2013 examination, he was reporting moderate symptoms of PTSD and depression.  Thus, his symptoms may have caused moderate problems in occupational functioning, including difficulty working in crowded or loud settings.  The examiner felt that, although the Veteran presented with a generally low level of motivation, he was not reporting severe symptoms of PTSD or depression that would cause total occupational impairment or prevent him from obtaining/maintaining all types of employment.  At the time of the examination, he continued to volunteer in a homeless outreach ministry.  The examiner therefore concluded that, while the Veteran may have been unemployable due to other reasons, including his medical problems, he was not unemployable solely due to his PTSD or depression.

As for the impact of the Veteran's other service-connected disabilities on his employability, the physician who conducted the other VA examinations provided separate opinions with respect to each disability.  Specifically, he opined that each individual disability would not impair physical or sedentary employment.  There was no further explanation or reasoning provided for any of these opinions.

Regardless of the fact that the opinions as to the impacts of the Veteran's service-connected physical disabilities on his employability are not accompanied by further explanation and are of limited probative value, no single opinion has been provided as to the combined effect of all his service-connected disabilities on his ability to secure and follow substantially gainful employment as directed by the Board in its January 2013 remand.

Additionally, the Board previously explained that the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012) until February 26, 2008.    Therefore, the Board instructed the AOJ to refer the case to VA's Director of Compensation and Pension (C&P) for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during any period from April 2005 through February 25, 2008 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Although the Veteran has been unemployed since approximately 2006 or 2007 and he did meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until February 26, 2008, the case has not been referred to VA's Director of C&P as instructed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no opinion was obtained as to the combined impact of the Veteran's service-connected disabilities on his employability and the case was not referred to VA's Director of C&P in accordance with the Board's remand, the Board is compelled to again remand this claim for compliance with the instructions in its January 2013 remand.

With respect to the claim of service connection for an eye disability other than cataracts, the Veteran was afforded a VA eye examination in February 2013 and was diagnosed as having dry eye syndrome and exophoria.  In March 2013, the ophthalmologist who conducted the examination opined that it was not likely ("less likely as not") that a current eye disability other than cataracts had its onset in service, was related to the Veteran's eye problems in service, was otherwise the result of a disease or injury in service, or was caused or aggravated by his service-connected diabetes mellitus with cataracts.  She did not provide any further explanation or reasoning for these opinions.

The March 2013 opinions are insufficient and of limited probative value in that they are not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, a remand is also necessary to obtain new opinions as to the etiology of the Veteran's current eye disabilities other than cataracts.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's eyes, the Board will again defer adjudication of the claim for a separate rating for cataracts.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

During the February 2013 VA psychiatric examination, the Veteran reported that he had continued to receive ongoing VA psychiatric treatment in the years since his September 2011 VA psychiatric examination.  The most recent VA treatment records included among the Veteran's paperless records in the Virtual VA system are contained in the Birmingham Vista electronic records system and are dated to October 2011.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  Any additional psychiatric treatment records are directly relevant to the claim for a TDIU.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain and associate with the claims file all records of the Veteran's treatment for diabetic nephropathy with hypertension, a psychiatric disability, diabetes mellitus, eye disabilities, hemorrhoids, and erectile dysfunction contained in the Birmingham Vista electronic records system dated from October 2011 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the February 2013 VA eye examination to review the claims file, including this remand, any relevant records contained in the Virtual VA system, and any records obtained pursuant to this remand, and provide an opinion as to the cause of the Veteran's current eye disabilities other than cataracts.

For each current eye disability other than cataracts identified (i.e. any such disability diagnosed since September 2007, including dry eye syndrome and exophoria/exotropia ), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts had its onset in service, is related to the Veteran's eye problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus or cataracts?

(c)  Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected diabetes mellitus or cataracts?

If a current eye disability other than cataracts is found to have been aggravated by the service-connected diabetes mellitus and/or cataracts, the examiner shall additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all eye disabilities other than cataracts diagnosed since September 2007 as well as the Veteran's treatment for eye problems in service in February 1968 and March 1969.

The opinion provider must provide reasons for each opinion given.  The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.  

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

(If the February 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA eye examination to obtain the necessary opinions.)

3.  After completion of instructions 1 and 2 above, the claims file, including this remand, any relevant records contained in the Virtual VA system, and any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (diabetic nephropathy with hypertension, PTSD, diabetes mellitus, cataracts, hemorrhoids, and erectile dysfunction ) would, in combination and without regard to any non-service-connected disabilities, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if an eye disability other than cataracts was also considered a service-connected disability.

The opinion provider must provide reasons for each opinion given.  The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.  

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the opinions/examination report to ensure that they contain the information and opinions requested in this remand (including a single opinion as to the combined impact of all the Veteran's service-connected disabilities on his employability) and are otherwise complete.

5.  After completion of instructions 1 through 4 above, the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for any period since April 2005.

6.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

